As I view it, the good or bad faith of the defendant is not an issue in the case. However, I do not think his good faith can be disputed. The question is not presented of the defendant obligating himself to sell property he knew he did not own, but of his obligating himself to sell property he thought he virtually owned by reason of his agreement to purchase it. The defendant in good faith entered into a contract with plaintiff, which, by reason of the default of his obligor, he was unable to carry out, and plaintiff thereby suffered a loss of $6,000. Defendant must make good plaintiff's loss. I therefore concur in the decree ordering him to do so. *Page 412